Citation Nr: 1415000	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-39 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar spine injury (back disability).

2. Entitlement to an initial rating in excess of 10 percent for right Achilles tendonitis.

3.  Entitlement to an initial rating in excess of 10 percent for left Achilles tendonitis.

4.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his friend


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran and his friend testified in a hearing at the RO in December 2010.  A transcript of that hearing was associated with the claims file and reviewed prior to this decision.

Here, the RO issued a rating decision denying the Veteran's claim of service connection for a back disability in April 2007.  The Veteran was notified of his appellate rights but did not appeal his claim and no new and material evidence was received within one year from the issuance of that decision.  Ordinarily, the April 2007 rating decision would have become final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.

Since the last final denial of service connection for a back disability, the Veteran provided copies of his service treatment and personnel records.  These records are official service department records that existed at the time of the prior denial and are relevant to the claim.  Therefore, the original claim is reconsidered without regard to the prior denial.  See 38 C.F.R. § 3.156(c)(1)-(2) (2013).    

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran has marked limitation of motion in his left and right ankles, but has no more than a moderately severe disability.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but not higher, for right Achilles tendonitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5271 (2013).

2.  The criteria for a 20 percent rating, but not higher, for left Achilles tendonitis have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Additional VCAA notice is not required with regard to the appeal of an initial rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

VA's duty to assist the Veteran in the development of claims includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was provided examinations for his ankles in June 2009 and September 2011.  There is no evidence of a change in the disabilities since those examinations.  The examinations addressed the Veteran's reports, medical history, and the proper rating criteria, and are thus adequate.  There is no available, pertinent outstanding evidence.  

As VA satisfied its duties to notify and assist the Veteran, VA has no further duties under the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).
The Veteran's left and right Achilles tendonitis have been rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271 for disabilities that limit the range of motion of the ankle.  A disability with moderate limitation of motion of the ankle merits a 10 percent disability rating, while marked limitation of motion warrants a 20 percent disability rating.  38 C.F.R. § 4.71, DC 5271.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  VA should obtain examinations in which the examiner determined if the disability was manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups and whether these symptoms affected range of motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Veteran's left and right Achilles tendonitis (ankle disabilities) merit a rating of 20 percent disability for marked limitation of motion, but not higher.  See 38 C.F.R. § 4.71, DC 5271.  

The Veteran has pain and stiffness in his ankles.  See VA Examinations, RO Hearing December 2010.  The VA examiner in June 2009 noted a severe condition with deformity, giving way, pain, stiffness, and weakness in the left ankle and a moderate condition with pain, stiffness, and weakness in the right ankle.  The Veteran was unable to stand for more than a few minutes and had an unstable gait.  See VA Examination June 2009.  He has to use a cane.  See VA Examinations June 2009, September 2011.  

The June 2009 examiner measured left plantar dorsiflexion as 0 to 10 degrees with pain, plantar flexion as 0 to 20 degrees with pain and right plantar dorsiflexion as 0 to 15 degrees with pain, plantar flexion as 0 to 25 degrees with pain.  The September 2011 VA examiner recorded less limitation of motion and observed pain only in the left ankle.  Giving the benefit of the doubt to the Veteran, the June 2009 recordings will be used to determine the level of disability.  These recordings show 50 percent limited motion in the left ankle, 25 percent limited dorsiflexion and 44 percent limited plantar flexion in the right ankle.  This level of limitation of motion along with the Veteran's reports of instability and need for assistive devices to walk create a marked disability, which merits a 20 percent rating.  See 38 C.F.R. § 4.71a, DC 5271.  Because this is the maximum rating for limitation of motion, 38 C.F.R. §§ 4.40, 4.45; are not for application.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Twenty percent disability is the highest rating allowed under Diagnostic Code 5271.  In accordance with Schafrath, the Board has considered all potentially applicable diagnostic codes to determine if the Veteran's disability could receive a higher rating under another code.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Diagnostic Code 5270 allows for disability ratings in excess of 20 percent for ankle disabilities; however, the code requires evidence of ankylosis.  38 C.F.R. § 4.71a, DC 5270.  The Veteran does not have ankylosis in his left or right ankle.  See VA Examination June 2009, September 2011.  As such, the Veteran could not receive a higher disability rating under rating codes contemplating such.  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5284, provide rating for residuals of foot injuries.  That code provides a 20 percent rating for moderately severe disability; a 30 percent rating for severe disability; and a 40 percent rating for actual loss of use of the foot.  The VA examination showed normal strength and testing was negative for laxity.  It was opined that he did not have loss of use such that he would be equally well served by amputation at site of election.  These latter findings show he does not have loss of use of the foot as defined in 38 C.F.R. § 4.63 (2013).  The significant ranges of motion, normal strength and absence of laxity weigh against a finding that there is a severe foot disability as would be required for a higher rating under Diagnostic Code 5284.  Although the 2009 examiner described a severe disability on the right, that examiner considered symptoms subsequently attributed to multiple sclerosis as opposed to the service connected ankle disability.

The Veteran does have an abnormal gait documented in VA treatment records, but the 2011 examiner attributed this to multiple sclerosis, as shown by the finding that he uses a cane and walker for that disability rather than the disabilities of his ankles.  Similarly VA treatment records list the altered gait with multiple sclerosis in the Veteran's problem list.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's ankle disabilities are fully contemplated by the schedular rating criteria.  Specifically, the rating criteria address limitation of motion and case law addresses functional loss from pain, weakness, stiffness.  The Veteran has not presented symptoms outside the rating criteria.  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.

Based on the evidence and giving the Veteran the benefit of the doubt as to the level of disability, his left and right Achilles tendonitis merit a 20 percent rating, but not higher.  See 38 C.F.R. §§ 4.3, 4.71, DC 5271.


ORDER

An initial rating of 20 percent, for right Achilles tendonitis is granted, since the effective date of service connection.

An initial rating of 20 percent for left Achilles tendonitis is granted, since the effective date of service connection.


REMAND

At the 2009 VA examination the examiner provided a negative opinion as to the relationship between current back disabilities and low back symptoms noted in service.  The opinion was based in part on the absence of "objective evidence" of back disability between 1989 and years after service.  The examination report; however notes the Veteran's report of back pain continuing after an in-service injury and becoming progressively worse.  VA cannot accept a medical opinion that does not consider a veteran's competent and credible report of symptoms.  Dalton v. Nicholson, 21 Vet. App. 23 (2007)

The Veteran's claims for an increased rating for left and right Achilles tendonitis include an inferred claim for TDIU.  See Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (Fed. Cir. 2009); Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Although there is evidence in VA treatment from December 2008 that the Veteran is not working, it is unclear whether he is unemployable due to his service-connected disabilities for VA purposes.  Therefore, all appropriate notice and assistance as to the TDIU claim should be provided, and this issue should be adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Send a notice letter to the Veteran laying out the specific requirements for proving a claim for TDIU and allow him time to respond.  Ask him to complete a formal application for TDIU. 

2.  Obtain a medical opinion as to whether the Veteran's current back disability is related to a disease or injury in service, to include documented back complaints in service.

In providing this opinion, the examiner should acknowledged the Veteran's reports of ongoing back symptoms beginning with in-service injury and consider the remainder of the evidence in the claims file.

The examiner should also provide an opinion as to whether the current back disability was caused or aggravated by the service connected ankle disabilities, including associated instability.

The examiner should provide reasons for the opinions; including an explanation as to why the service connected ankle disabilities did, or did not cause or aggravate the back disability.

3.  After completing the above, schedule the Veteran for a VA examination to determine whether service connected disabilities render him unemployable.  The examiner should review the claims file.  All necessary tests and procedures should be conducted.  The examiner should answer the questions: 

a. What are the functional impairments of the Veteran's service-connected disabilities?  

b. What type of work is the Veteran capable of completing when considering his service-connected disabilities?

c. Would the answers change if the current low back disability was considered service connected?

The examiner should provide reasons for these opinions.  Consideration should be given to the Veteran's level of education, training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


